REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  Larson et al. constitutes the closest prior art, as set forth in the Final Office Action. However, Larson et al. (and the prior art as a whole) fails to teach the method/refrigerated transport combinations as recited in independent claims 1, 10, and 18, and in particular comprising the newly incorporated control steps of determining whether the vehicle power amount is at or above an expected power threshold, and when the vehicle power amount is at or above the expected power threshold, operating the vehicle powered transport climate control system in a full capacity mode using power from the vehicle power network and power from the auxiliary power network:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARC E NORMAN/Primary Examiner, Art Unit 3763